Opinion by
Cline, J.
When the case was called for trial there was no appearance on the part of the plaintiff and the case was ordered submitted on the official records. The report of the collector states that duty was assessed on the seed content of the merchandise on the basis of United States v. Amendola (5 Ct. Cust. Appls. 516, T. D. 35156), wherein it was held that the nuts there involved were dutiable under the eo nomine provision for nuts in paragraph 283, Tariff Act of 1909, and that the cones were free of duty as crude vegetable substances. The official papers herein indicate that the merchandise consisted of spruce cones with seeds attached. It was held that duty was therefore properly assessed by the collector and the protest was accordingly overruled.